Filed 4/22/22 P. v. Delacruz CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F082583
             Plaintiff and Respondent,
                                                                           (Kern Super. Ct. No. BF151443A)
                    v.

 GUSTAVO DELACRUZ,                                                                        OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Michael G.
Bush, Judge.
         Derek K. Kowata, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Peña, Acting P. J., Smith, J. and De Santos, J.
                                      INTRODUCTION
       In 2016, appellant Gustavo Delacruz was convicted of second degree murder for
causing a fatal collision while driving under the influence of alcohol and narcotics. He
had prior convictions for driving under the influence and had been warned that he could
be charged and convicted of second degree murder if he again drove under the influence
and caused a death. After his conviction in this case, he was sentenced to 15 years to life.
       In 2021, Delacruz filed a petition for resentencing pursuant to Penal Code1 section
1170.95, and alleged he was not the actual killer, and his murder conviction was based on
the felony-murder rule and/or the natural and probable consequences doctrine. The
superior court denied the petition.
       On appeal, his appellate counsel has filed a brief which summarizes the facts with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende (1979) 25 Cal.3d 436 (Wende).) We affirm.
                                           FACTS2
       At approximately 4:19 a.m. on October 17, 2013, a collision occurred on
Comanche Drive, north of Breckenridge Road, in Kern County, involving Taylor
Embree, who was driving a 2010 gray Chevrolet truck, and Delacruz, who was driving a
1998 Ford Explorer.



       1   All further statutory citations are to the Penal Code unless otherwise indicated.
       2 In response to Delacruz’s petition, the People filed opposition, with this court’s
prior opinion that affirmed his convictions as a supporting exhibit. Delacruz filed a reply
to the opposition but did not object to the People’s reliance on this court’s opinion.
Given this background, we take judicial notice of the appellate record and this court’s
nonpublished opinion in People v. Delacruz (Feb. 19, 2019, F073639) for the factual
background in this case. (Evid. Code, § 450, § 452, subd. (d), § 459; In re W.R. (2018)
22 Cal.App.5th 284, 286–287, fn. 2.)
        We recite these facts to provide context for the court’s ruling and the parties’
arguments. As will be explained below, we do not rely on this factual summary in
resolving the issues presented in this appeal. (See § 1170.95, subd. (d)(3).)

                                               2.
       Officer Evans of the California Highway Patrol arrived at the scene around
4:40 a.m. or 4:45 a.m. Emergency personnel were already there. As a result of the
collision, the cab portion of Embree’s truck had detached from the chassis and the bed.
Embree was still in the driver’s seat of his truck, wearing his seat belt, and pronounced
dead at the scene.
       Delacruz’s Ford Explorer was on its roof and against an embankment. There were
several beer cans in and around the vehicle, along with an 18-pack box for Coors Light
beer. Officer Evans contacted Delacruz after he was placed into an ambulance. Evans
smelled a very strong odor of an alcoholic beverage inside the ambulance. Delacruz’s
eyes were red and watery, there was a strong alcoholic odor from his breath, his eyes
were red, bloodshot, and watery, and he had slurred speech. Delacruz was taken to the
hospital.
       About an hour and a half later, Officer Evans contacted Delacruz at the hospital.
Evans conducted the horizontal gaze and vertical gaze nystagmus field sobriety tests,
concluded Delacruz was under the influence of alcohol at the time of the collision, and
arrested him for driving under the influence and vehicular manslaughter.
       At 6:45 a.m., about two hours after the collision, a sample of Delacruz’s blood was
collected at the hospital. He tested positive for methamphetamine and amphetamine. His
blood-alcohol level was 0.10 percent.
       There was no evidence that Embree was under the influence of alcohol or
narcotics, and his wife testified he had never used such substances in his life.
       A few days after the accident, Officer Evans returned to the hospital to question
Delacruz. Delacruz said he had left his home around 11:00 p.m. in his Ford Explorer and
had gone to Breckenridge Road. He had two Coors Light beers before leaving. Delacruz
explained that he liked “ ‘to go up there because it overlooks the city and he likes to
sometimes get away and think about things.’ ” He had been feeling “ ‘unhappy,’ ” and
when he feels that way he “ ‘likes to “pop a few.” ’ ” He left the area of Breckenridge

                                             3.
Road between approximately 2:00 a.m. and 3:00 a.m. He was not sure which direction
he went after leaving Breckenridge Road. (People v. Delacruz, supra, F073639, at
p. 14.)
          Officer Michael Bright of California Highway Patrol was a traffic reconstruction
specialist assigned to the central division Multidisciplinary Accident Investigation Team
(MAIT), and the lead investigator into the fatal collision.
          Officer Bright testified that at the moment of impact, Delacruz’s Ford was
traveling approximately 85 miles per hour, and Embree’s Chevrolet was traveling
approximately 37 miles per hour. The speed limit was 55 miles per hour.
          The data recorder for Embree’s vehicle showed that five seconds before the crash,
he was going 62 miles an hour, and slowed down and applied his breaks before the crash.
Delacruz’s Ford was not equipped with a data recorder, but there was no evidence he
slowed down or applied his brakes before the collision.
          Officer Bright testified the accident reconstruction investigation determined “ ‘the
primary cause of the collision was Mr. [Delacruz] driving under the influence,’ ” and
“ ‘the associated collision factor was his moving his vehicle to the left side of the solid
and broken yellow line.’ ” (People v. Delacruz, supra, F073639, at p. 7.) Bright
explained how he reached his opinion that Delacruz had moved his vehicle into Embree’s
lane, thereby causing the accident:

                 “ ‘We looked at the orientation of the vehicles at impact.

                 “ ‘Mr. [Delacruz’s] vehicle was generally oriented in line with the
          center line of the road. His vehicle was straddling the road at impact and
          his vehicle was oriented in line with the center line of the road.

                  “ ‘Mr. Embree’s vehicle was straddling the center line of the road,
          but his vehicle was oblique. The oblique position of Mr. Embree’s vehicle
          was indicative of an evasive maneuver. That, coupled with the brake
          application that he did from two and a half seconds leading up to the crash
          all the way through impact, was all indicative of Mr. Embree trying to
          avoid something.


                                               4.
               “ ‘Mr. [Delacruz’s] vehicle oriented straight down the middle of the
       road, no indication of braking on the part of Mr. [Delacruz]. Couple that
       with the roadway configuration. In the [northbound] direction of travel of
       Mr. [Delacruz], Mr. [Delacruz] is facing a right-hand curve in the road.
       Any failure to follow the road on his part would make his vehicle tend to
       drift to the left into the opposing lane. [¶] Mr. Embree’s vehicle, in the
       [southbound] direction that he’s proceeding, he’s in a left-hand curve. If
       there was a failure to negotiate the turn on his part, his vehicle would have
       drifted off to the right, off to the right shoulder, not into the opposing lane.
       [¶] Everything put together indicated to us that Mr. Embree’s movement
       over the center line was an avoidance maneuver. Mr. [Delacruz’s] position
       over the center line was either intentional or negligent.’ ” (Id. at pp. 7–8.)
       Officer Bright testified that an evasive move on Delacruz’s part was improbable
because just before impact, Delacruz’s vehicle was “ ‘basically in line with the center line
of the road,’ ” and that position “ ‘doesn’t tend to indicate turning to avoid something.’ ”
(People v. Delacruz, supra, F073639, at p. 9.)
       At trial, the court took judicial notice of Delacruz’s prior convictions under
Vehicle Code section 23152, subdivision (a) for driving under the influence (DUI) in
2007 and 2012. In both prior cases, he pleaded guilty, and he was advised by the court
that being under the influence of alcohol or drugs, or both, impairs a person’s ability to
safely operate a motor vehicle; it is extremely dangerous to human life to drive while
under the influence of alcohol and/or drugs; and were he to continue to drive under the
influence of alcohol or drugs, or both, and as a result thereof someone was killed, he
could be charged with murder. In both prior cases, Delacruz signed a “Defendant
Acknowledgment of Advisal Pursuant to Vehicle Code Section 23593(a)” form and his
driver’s license was suspended. Delacruz was required to enroll in DUI school and take
the Victim Impact Panel class in connection with his 2007 conviction, and completed the
program as ordered.




                                              5.
                          PROCEDURAL BACKGROUND3
       On November 21, 2014, an information was filed in the Superior Court of Kern
County charging Delacruz with count 1, second degree murder with malice aforethought
(§ 187, subd. (a)); count 2, gross vehicular manslaughter while intoxicated (§ 191.5,
subd. (a)); and count 3, misdemeanor driving on a suspended license (Veh. Code,
§ 14601.2, subd. (a)).
Jury Instructions
       The jury was instructed with CALCRIM No. 520, second degree murder, and
express and implied malice, and that the People had to prove “defendant committed an
act that caused the death of another person” and when defendant acted, he had the state of
mind called malice aforethought. CALCRIM No. 620, causation, stated that if
defendant’s act was a substantial factor causing the victim’s death, then defendant was
legally responsible for the death even though the victim or another person may have
failed to use reasonable care, and if the jury had a reasonable doubt whether defendant’s
act caused the death, it could not find him guilty. CALCRIM No. 590 defined count 2,
gross vehicular manslaughter while intoxicated, and stated the elements that defendant
drove while under the influence, committed an infraction with gross negligence, and his
grossly negligent conduct caused the death of another person.
       The jury was not given any instructions on accomplices, aiders and abettors, or
felony murder.
Conviction and Sentence
       On March 15, 2016, after a jury trial, Delacruz was convicted as charged in counts
1, 2, and 3.
       On April 28, 2016, the court sentenced Delacruz to 15 years to life on count 1,

       3 The following procedural background is from this court’s nonpublished opinion
and the appellate records from his first appeal, People v. Delacruz, supra, F073639).
(§ 1170.95, subd. (d)(3).)


                                            6.
second degree murder; stayed the upper term of 10 years imposed for count 2; and
imposed a concurrent term for count 3. The court advised Delacruz that, pursuant to
Vehicle Code section 23593, if he continued to drive while under the influence of alcohol
or drugs or both, and someone was killed as a result of that driving, he would be charged
with murder.
Delacruz’s Direct Appeal
       On February 19, 2019, this court affirmed Delacruz’s conviction and sentence.
We rejected his arguments the testimony from the experts violated his Sixth Amendment
right to confront and cross-examine witnesses. (People v. Delacruz, supra, F073639.)
                            SENATE BILL NOS. 1437 & 775
       The instant appeal is from the denial of Delacruz’s petition for resentencing of his
murder conviction, filed pursuant to Senate Bill No. 1437 (2017–2018 Reg. Sess. (Senate
Bill 1437)).
       Senate Bill 1437 became effective on January 1, 2019, and amended “ ‘the felony
murder rule and the natural and probable consequences doctrine, as it relates to murder,
to ensure that murder liability is not imposed on a person who is not the actual killer, did
not act with the intent to kill, or was not a major participant in the underlying felony who
acted with reckless indifference to human life.’ ” (People v. Lewis (2021) 11 Cal.5th
952, 959, italics added (Lewis).)
       “Substantively, Senate Bill 1437 accomplishes this by amending section 188,
which defines malice, and section 189, which defines the degrees of murder, and as now
amended, addresses felony murder liability.” (People v. Martinez (2019) 31 Cal.App.5th
719, 723; People v. Gentile (2020) 10 Cal.5th 830, 842.)4


       4  As amended, section 189, subdivision (f) states an exception that allows
“individuals to be convicted of felony murder even if they did not act with malice and do
not fall in one of the three categories of section 189, subdivision (e), where the victim is
a peace officer engaged in the course of his or her duties and the defendant knows (or

                                             7.
       “In addition to substantively amending sections 188 and 189 of the Penal Code,
Senate Bill 1437 added section 1170.95, which provides a procedure for convicted
murderers who could not be convicted under the law as amended to retroactively seek
relief.” (Lewis, supra, 11 Cal.5th at p. 959.)
       “Pursuant to section 1170.95, an offender must file a petition in the sentencing
court averring that: ‘(1) A complaint, information, or indictment was filed against the
petitioner that allowed the prosecution to proceed under a theory of felony murder or
murder under the natural and probable consequences doctrine[;] [¶] (2) The petitioner
was convicted of first degree or second degree murder following a trial or accepted a plea
offer in lieu of a trial at which the petitioner could be convicted for first degree or second
degree murder[;] [¶] [and] (3) The petitioner could not be convicted of first or second
degree murder because of changes to section 188 or 189 made effective January 1, 2019.’
[Citations.] Additionally, the petition shall state ‘[w]hether the petitioner requests the
appointment of counsel.’ [Citation.] If a petition fails to comply with subdivision (b)(1),
‘the court may deny the petition without prejudice to the filing of another petition.’ ”
(Lewis, supra, 11 Cal.5th at pp. 959–960.)
       “Where the petition complies with section 1170.95, subdivision (b)’s three
requirements, then the court proceeds to subdivision (c) to assess whether the petitioner
has made ‘a prima facie showing’ for relief. [Citation.] [¶] If the trial court determines
that a prima facie showing for relief has been made, the trial court issues an order to show
cause, and then must hold a hearing ‘to determine whether to vacate the murder
conviction and to recall the sentence and resentence the petitioner on any remaining
counts in the same manner as if the petitioner had not … previously been sentenced,
provided that the new sentence, if any, is not greater than the initial sentence.’ [Citation.]


reasonably should know) these facts.” (People v. Hernandez (2021) 60 Cal.App.5th 94,
99.)


                                              8.
‘The prosecutor and the petitioner may rely on the record of conviction or offer new or
additional evidence to meet their respective burdens.’ [Citation.] At the hearing stage,
‘the burden of proof shall be on the prosecution to prove, beyond a reasonable doubt, that
the petitioner is ineligible for resentencing.’ ” (Lewis, supra, 11 Cal.5th at p. 960.)
Lewis
        In Lewis, the court interpreted the provisions of section 1170.95 and held that
petitioners “are entitled to the appointment of counsel upon the filing of a facially
sufficient petition [citation] and that only after the appointment of counsel and the
opportunity for briefing may the superior court consider the record of conviction to
determine whether ‘the petitioner makes a prima facie showing that he or she is entitled
to relief.’ ” (Lewis, supra, 11 Cal.5th at p. 957.) “ ‘If the petitioner has requested
counsel, the court shall appoint counsel to represent the petitioner.’ ” (Id. at p. 963,
italics added in original.)
        Lewis also held that “at the prima facie stage, a petitioner’s allegations should be
accepted as true, and the court should not make credibility determinations or engage in
‘factfinding involving the weighing of evidence or the exercise of discretion.’ ” (Lewis,
supra, 11 Cal.5th at p. 974.) When the court conducts the prima facie determination,
section 1170.95, subdivision (b)(2) only permits screening out “noncomplying petitions,
not petitions that lack substantive merit.” (Lewis, supra, 11 Cal.5th at p. 968.)
        Lewis further held that after appointing counsel, the trial court may rely on the
record of conviction to determine whether the prima facie showing has been made in
order “to distinguish petitions with potential merit from those that are clearly meritless.”
(Lewis, supra, 11 Cal.5th at p. 971.) “While the trial court may look at the record of
conviction after the appointment of counsel to determine whether a petitioner has made a
prima facie case for section 1170.95 relief, the prima facie inquiry under subdivision (c)
is limited. Like the analogous prima facie inquiry in habeas corpus proceedings, ‘ “the
court takes petitioner’s factual allegations as true and makes a preliminary assessment

                                              9.
regarding whether the petitioner would be entitled to relief if his or her factual allegations
were proved. If so, the court must issue an order to show cause.” ’ ” (Id. at p. 971.)
       “ ‘However, if the record, including the court’s own documents, “contain[s] facts
refuting the allegations made in the petition,” then “the court is justified in making a
credibility determination adverse to the petitioner.” ’ ” (Lewis, supra, 11 Cal.5th at
p. 971, italics added.)
       “Appellate opinions … are generally considered to be part of the record of
conviction. [Citation.] However, as we cautioned in [People v. Woodell (1998) 17
Cal.4th 448, 457], the probative value of an appellate opinion is case specific, and ‘it is
certainly correct that an appellate opinion might not supply all answers.’ [Citation.] In
reviewing any part of the record of conviction at this preliminary juncture, a trial court
should not engage in ‘factfinding involving the weighing of evidence or the exercise of
discretion.’ [Citation.] As the People emphasize, the ‘prima facie bar was intentionally
and correctly set very low.’ ” (Lewis, supra, 11 Cal.5th at p. 972.)
       “[T]here is no categorical bar to consulting the record of conviction at the prima
facie stage.” (Lewis, supra, 11 Cal.5th at p. 972, fn. 6.) “In sum, the parties can, and
should, use the record of conviction to aid the trial court in reliably assessing whether a
petitioner has made a prima facie case for relief under [section 1170.95,] subdivision (c).”
(Id. at p. 972, fn. omitted.)
       The prima facie determination is a question of law, and the court may deny a
petition at the prima facie stage if the petitioner is ineligible for resentencing as a matter
of law. (Lewis, supra, 11 Cal.5th at p. 966.)
       Lewis announced a prejudicial error standard under People v. Watson (1956) 46
Cal.2d 818, if the court failed to appoint counsel or violated the petitioner’s statutory
rights under section 1170.95, and the petitioner must “therefore ‘demonstrate there is a
reasonable probability that in the absence of the error he [or she] … would have obtained
a more favorable result.’ ” (Lewis, supra, 11 Cal.5th at p. 974.)

                                              10.
       Therefore, to demonstrate prejudice from the denial of a section 1170.95 petition
before the issuance of an order to show cause, the petitioner must show it is reasonably
probable that, absent error, his or her petition would not have been summarily denied
without an evidentiary hearing. (Lewis, supra, 11 Cal.5th at pp. 972–974; see People v.
Watson, supra, 46 Cal.2d at p. 836.)
Senate Bill No. 775
       In October 2021, Senate Bill No. 775 was enacted and amended section 1170.95,
effective on January 1, 2022. (2020–2021 Reg. Sess.; Stats. 2021, ch. 551, § 1 (Senate
Bill 775).) As a result of the amendments, section 1170.95 clarified that a “person
convicted of felony murder or murder under the natural and probable consequences
doctrine or other theory under which malice is imputed to a person based solely on that
person’s participation in a crime, attempted murder under the natural and probable
consequences doctrine, or manslaughter,” may file a petition to have that conviction
vacated under certain circumstances. (§ 1170.95, subd. (a), italics added.)
       The amendments also codified the holding in Lewis that “[u]pon receiving a
petition in which the information required by this subdivision is set forth …, if the
petitioner has requested counsel, the court shall appoint counsel to represent the
petitioner.” (§ 1170.95, subd. (b)(3).) After the petition is filed, the People shall file a
response and the petitioner may serve a reply. (Id. at subd. (c).)
       After the parties have the opportunity to submit briefs, “the court shall hold a
hearing to determine whether the petitioner has made a prima facie case for relief.”
(§ 1170.95, subd. (c).) If the petitioner makes the prima facie showing, “the court shall
issue an order to show cause.” (Ibid.) If the court declines to issue an order to show
cause, “it shall provide a statement fully setting forth its reasons for doing so.” (Ibid.)
       If an order to show cause is issued, “the court shall hold a hearing to determine”
whether to vacate the petitioner’s conviction, recall the sentence, and resentence
petitioner. (§ 1170.95, subd. (d)(1).) At the hearing, the prosecution has the burden to

                                              11.
prove beyond a reasonable doubt that petitioner is guilty of murder or attempted murder
under the amended versions of sections 188 and 189. (§ 1170.95, subd. (d)(3).)
       “At the hearing to determine whether the petitioner is entitled to relief … [t]he
admission of evidence in the hearing shall be governed by the Evidence Code, except that
the court may consider evidence previously admitted at any prior hearing or trial that is
admissible under current law, including witness testimony, stipulated evidence, and
matters judicially noticed. The court may also consider the procedural history of the
case recited in any prior appellate opinion. However, hearsay evidence that was
admitted in a preliminary hearing pursuant to subdivision (b) of Section 872 shall be
excluded from the hearing as hearsay, unless the evidence is admissible pursuant to
another exception to the hearsay rule. The prosecutor and the petitioner may also offer
new or additional evidence to meet their respective burdens. A finding that there is
substantial evidence to support a conviction for murder … is insufficient to prove,
beyond a reasonable doubt, that the petitioner is ineligible for resentencing.” (§ 1170.95,
subd. (d)(3), as amended by Stats. 2021, ch. 551, § 2, eff. Jan. 1, 2022, italics added.)
                               DELACRUZ’S PETITION
       On February 19, 2021, Delacruz filed a petition in the superior court, in pro. per.,
for resentencing pursuant to section 1170.95, and requested appointment of counsel.
       The petition was supported by Delacruz’s declaration, signed under penalty of
perjury, where he checked boxes on a preprinted form that stated he was entitled to
resentencing under section 1170.95 because a complaint or information was filed against
him that allowed the prosecution to proceed under a theory of felony murder or murder
under the natural and probable consequences doctrine; at trial, he was convicted of first
or second degree murder pursuant to the felony-murder rule or the natural and probable
consequences doctrine; he could not now be convicted of first or second degree murder
under the amended versions to sections 188 and 189; and he was convicted of second
degree murder under the natural and probable consequences doctrine or under the second

                                             12.
degree felony-murder doctrine and could not now be so convicted under the changes to
section 188.
       On February 26, 2021, the court appointed counsel to represent Delacruz. The
People moved for a summary denial because Delacruz was convicted of second degree
murder for driving under the influence under People v. Watson (1981) 30 Cal.3d 290.
The court denied the People’s motion.
The People’s Opposition
       On March 9, 2021, the People filed opposition, with this court’s prior opinion as a
supporting exhibit, and cited the facts as stated in that opinion. The People argued that
Delacruz was charged and convicted of second degree murder based on an implied
malice theory under Watson. He was not eligible for relief under section 1170.95
because he was the actual killer, and he was not convicted under the felony-murder rule
or the natural and probable consequences doctrine.
Delacruz’s Response
       On March 15, 2021, Delacruz, represented by counsel, filed a response to the
People’s opposition, and submitted the matter on the declaration in Delacruz’s petition
that he was not the actual killer.
The Court’s Denial of the Petition
       On March 29, 2021, the court held a hearing on the petition, and denied it because
Delacruz “was the driver in a DUI crash that ended up in murder.” On the same day,
Delacruz filed a notice of appeal.
                                      DISCUSSION
       As noted above, appellant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that appellant was
advised he could file his own brief with this court. By letter on June 17, 2021, we invited
appellant to submit additional briefing. To date, he has not done so.



                                            13.
       As required by Lewis and the amended version of section 1170.95, the court
appointed counsel to represent Delacruz, received additional briefing from the parties,
held a hearing on the matter, and gave reasons for not issuing an order to show cause –
that Delacruz was the driver who caused the fatal collision and thus the actual killer.
       To the extent the court made any inappropriate factual findings from this court’s
opinion that affirmed Delacruz’s conviction, any statutory error is not prejudicial because
he was ineligible for resentencing as a matter of law. (Lewis, supra, 11 Cal.5th at
pp. 972–974.)
       Watson held that malice may be implied when a person willfully drives under the
influence of alcohol. (People v. Watson, supra, 30 Cal.3d at p. 294.) A finding of
implied malice for second degree murder in a DUI case “depends upon a determination
that the defendant actually appreciated the risk involved.” (Id. at pp. 296–297.)
       The court may rely on jury instructions, which are part of the record of conviction,
to make the prima facie determination because the instructions “given at a petitioner’s
trial may provide ‘readily ascertainable facts from the record’ that refute the petitioner’s
showing, and reliance on them to make the eligibility or entitlement determinations may
not amount to ‘factfinding involving the weighing of evidence or the exercise of
discretion.’ ” (People v. Soto (2020) 51 Cal.App.5th 1043, 1055, disapproved on another
ground in Lewis, supra, 11 Cal.5th 952.)
       In this case, the procedural history and instructions show Delacruz was charged
and convicted as the sole perpetrator based on an implied malice theory of second degree
murder, and the jury was not instructed about accomplices, aiding and abetting, or felony
murder. (See, e.g., People v. Roldan (2020) 56 Cal.App.5th 997, 1004 [second degree
implied malice murder under Watson is distinct from the natural and probable
consequences doctrine and survives the passage of Senate Bill 1437], petition for review
dismissed, overruled on other grounds by Lewis, supra, 11 Cal.5th 952.) To the extent
the jury was instructed on the natural and probable consequences doctrine, Senate Bill

                                             14.
1437 “removed the natural and probable consequences doctrine as a basis for a murder
conviction only insofar as it applied to aider and abettor liability…. In contrast to this
vicarious liability, under which the mens rea of an aider and abettor towards the killing is
irrelevant, the doctrine of implied malice requires that the perpetrator actually appreciate
that death is the natural and probable consequence of his or her actions, and further
requires that the perpetrator consciously disregard that danger. [Citations.] Senate Bill
1437 did nothing to remove implied malice as a basis for a second degree murder
conviction.” (People v. Roldan, supra, 56 Cal.App.5th at pp. 1004–1005.)
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                      DISPOSITION
       The judgment is affirmed.




                                             15.